Exhibit 10.1

STOCK EXCHANGE AGREEMENT




This Stock Exchange Agreement together with all the Exhibits, Schedules and
other attachments (the "Agreement") is entered into on October 23, 2012 and is
made among GYSAN HOLDINGS, INC., a Nevada corporation ("Gysan"), and DINO ENERGY
INVESTMENTS LTD., a British Virgin Island corporation (the "Dino").

PRELIMINARY STATEMENTS

WHEREAS, the Board of Directors of Dino and Gysan deem it advisable and
generally in their best interests that Gysan acquire all of the issued and
outstanding capital stock of the Dino;

WHEREAS, Gysan shall be the acquiring corporation and it has authorized capital
stock consisting of 800,000,000 shares of voting common stock with $.0001 par
value per share, of which 13,616,000 shares are now issued and outstanding and
200,000,000 shares of preferred stock with a par value of $.0001, none of which
are issued and outstanding;

WHEREAS, Dino has authorized capital stock consisting of 50,000 shares
(“Shares”) of a single class each with a par value of US$1.00, of which 2,000
Shares are now issued and outstanding;

NOW, THEREFORE, in consideration of the premises and of the mutual agreement,
covenants, and provisions hereinafter set forth, the parties hereto agree that
200,000,000 of  Gysan’s common stock shall be exchanged for all of the
outstanding shares of Dino’s common stock, effective the Effective Date (as
hereinafter defined) and hereby agree upon and prescribe the terms and
conditions of such share exchange and the manner of carrying the same into
effect, as follows:

ARTICLE I




ACQUISITION

1.01

Acquisition.  As promptly as practicable following the satisfaction or waiver of
the conditions to the Parties' respective obligations hereunder, at the
Effective Time (as defined in Section 1.03) and pursuant to the terms hereof,
Dino shareholders shall transfer  all their Dino Shares to Gysan in accordance
with Section 1.03 below.  In consideration for such transfer, Dino shall receive
in exchange 200,000,000 shares of Gysan Common Stock with a valuation of $0.75
per share (the "Exchange Transaction") which shall be transferred by Gysan to
Dino in accordance with the schedule set forth in Section 1.03 below.  Such
shares of Common Stock shall have the terms and characteristics set forth in
Gysan's Articles of Incorporation ("Gysan Shares").  The Gysan Shares shall be
distributed in accordance with the terms set forth in Section 1.03 below.

 

 

 

-1-

 

1.02

Restrictions on Sales of Gysan Shares.  Upon issuance of the Gysan Shares to
Dino, in accordance with the terms and conditions hereof, the Gysan Shares shall
be fully paid, validly issued, and nonassessable, and not subject to any
preemptive rights or any liens, claims, equities, encumbrances, or security
interests or any restrictions on the transfer thereof other than those set forth
in this Agreement or imposed by law. At the Effective Time, the Gysan Shares
shall not be subject to an effective Registration Statement under the Securities
Act of 1933, and may be sold or transferred only pursuant to an effective
Registration Statement or an exemption from registration, and in compliance with
all applicable state securities laws.  It is acknowledged that the certificates
representing the Gysan Shares will bear a restrictive legend similar to the
following:

The Shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold or otherwise transferred
unless in compliance with the registration provisions of such Act, unless an
exemption from such registration provisions has been established or unless sold
pursuant to Rule 144 under the Securities Act of 1933.

1.03

Closing; Surrender of Certificates.

The Closing shall take place on or before November 30, 2012 (the "Closing Date")
at 1:00 p.m. Eastern Standard Time at the offices of Jones & Haley, P.C.  The
Closing may be rescheduled by agreement of the parties.  The date of the Closing
shall be the Effective Time of the Exchange Transaction.

At the Closing, Dino shall have all its shareholders’ Dino share certificates
transferred to Gysan and Gysan shall transfer certificates for 200,000,000 Gysan
Shares to Dino’s shareholders in accordance with Section 1.01 above.  At the
Closing, Dino shall deliver to Gysan such other documents as called for herein;
and at the Closing, Gysan shall deliver to Dino such other documents as called
for herein.

1.04

Additional Actions.  If, at any time after the Effective Time, Gysan shall
consider or be advised that any further assignments or assurances in law or any
other acts are necessary or desirable to vest, perfect or confirm, of record or
otherwise, in Gysan title to and possession of any property or right of Dino
acquired or to be acquired by reason of, or as a result of, the Exchange
Transaction, or otherwise to carry out the purposes of this Agreement, Dino and
its proper officers and directors, solely in their official capacity as officers
and directors, shall execute any and all documents necessary to vest, perfect or
confirm title to and possession of such property or rights in Gysan or Dino, as
appropriate, and otherwise to carry out the purposes of this Agreement.

1.05

Effect of Share Exchange.

(a)

Tax Treatment.  This Agreement contemplates a tax-free exchange of all the
Shares of Dino and Gysan pursuant to §351 of the Internal Revenue Code.
 Following the "Closing" of the Exchange Transaction, it is contemplated that
Dino will remain in existence as a wholly-owned subsidiary of Gysan.





-2-







(b)

General.  As aforesaid, the share exchange shall become effective on the Closing
Date.

(c)

Articles of Incorporation and Bylaws.  The Articles of Incorporation and Bylaws
of both Dino and Gysan, as in effect on the Closing Date shall continue to
remain in full force and effect (without interruption) on and after the Closing
Date.

(d)

Directors and Officers.  On the Effective Date the Boards of Directors and the
Officers of Dino and Gysan shall be as set forth on Schedule D attached hereto.

ARTICLE II




REPRESENTATIONS AND WARRANTIES OF DINO

In order to induce Gysan to enter into this Agreement, Dino represents and
warrants that the statements contained in this Article II are true and complete
as of the date of this Agreement and will be true and complete as of the
Effective Time (as though made then and through the Effective Time).

2.01

Organization and Standing.  Dino is a corporation duly organized, existing and
in good standing under the laws of the British Virgin Islands with full power
and authority (corporate and other) to own, lease, use and operate its
properties and to conduct its business as it is currently conducted.  Dino is
duly qualified to do business and is in good standing in each jurisdiction where
its activities would require qualification, except where the failure to qualify
would not have a material adverse effect upon Dino's business or financial
condition, or on the ability of the Parties to consummate the transactions
contemplated by this Agreement ("Dino Material Adverse Effect").  Dino is not in
default of any provision of its Certificate of Incorporation, Bylaws or other
agreements relating to corporate governance or organization.




2.02

Corporate Power and Authority.  Dino has all requisite corporate power and
authority to enter into and perform this Agreement.  Dino has duly executed and
delivered this Agreement and this Agreement is a legal, valid and binding
obligation of Dino, enforceable in accordance with its terms.  Dino represents
and warrants that this Agreement is valid and binding on Dino according to its
terms and shall be binding on its successors in interest or assigns.

2.03

Conflicts; Consents and Approvals.  Except as set forth in Schedule 2.03, Dino's
execution or performance of this Agreement will not:

(a)

result in a breach or default or entitle any third party to terminate or
accelerate any of the terms, conditions or provisions of the Certificates of
Incorporation or Bylaws of Dino or any agreement or obligation of Dino; or

(b)

violate any order, writ, injunction, decree, statute, rule, or regulation
applicable to Dino or its properties or assets.







-3-




2.04

Ownership of Dino Stock and Capitalization.  

(a)

Authorized Shares.  Schedule 2.04 sets forth the authorized, issued and
outstanding capital stock of Dino (the "Dino Stock") and the names and addresses
of the holders thereof.  All shares of the Dino Stock are legally and
beneficially owned as set forth on Schedule 2.04.

(b)

Issuance of Shares.  All shares of the Dino Stock: (i) are duly and validly
authorized and issued, fully paid and non-assessable, with no liability
attaching to the ownership thereof, (ii) are not subject to, and were not issued
in contravention of, any preemptive or similar rights pursuant to any provision
of law, the Dino Certificate of Incorporation or Bylaws or any agreement,
contract or other obligation to which Dino is a party or is subject, and (c)
were issued in accordance with all applicable laws.  The rights, privileges and
preferences of the Dino Stock are as stated in its Certificate of Incorporation.
 There are no outstanding options, subscriptions, warrants, puts, calls,
agreements, understandings, claims or other commitments or rights of any type
relating to the issuance, sale or transfer by Dino of any securities or
interests of Dino, nor are there outstanding any securities which are
convertible into or exchangeable for shares or equity interests of Dino.

2.05

No Transfer Restrictions.  Except as set forth in Schedule 2.05, there are no
outstanding agreements, restrictions, contracts, commitments or demands of any
character to which Dino is a party or of which Dino is aware which relate to or
restrict the transfer of any of the shares of the Dino Stock.  Upon consummation
of the Exchange Transaction as contemplated by this Agreement, Gysan will
acquire good and marketable title to the Dino Stock, free and clear of all
liens, pledges, claims, security interests, encumbrances, charges or
restrictions of any kind.

2.06

Litigation.  Except as set forth in Schedule 2.06, there is no legal action or
any proceeding or investigation ("Action") pending or, to the knowledge of Dino,
threatened against Dino which could have a material adverse effect on its
assets, financial condition or ability to execute and perform this Agreement
(the “Dino Material Adverse Effect").

2.07

Brokerage and Finder's Fees.  Neither Dino nor any of its directors, officers or
employees have incurred, or will incur, any brokerage, finders or similar fee in
connection with the Exchange Transaction or this Agreement, which is the
obligation of Dino.

2.08

Audited and Unaudited Financial Statements.  Dino has furnished to Gysan its
financial statements for the period from inception to September 30, 2012 ("Dino
Financial Statements").  The Dino Financial Statements (including the related
notes, where applicable) are attached hereto as Exhibit 2.08, and such Dino
Financial Statements fairly present the assets, liabilities, results of the
operations and changes in stockholders' equity and financial position of Dino
for the respective periods or as of the respective dates therein set forth.  The
books and records of Dino are true and complete in all material respects and
have been, and are being, maintained in all material respects in accordance with
applicable legal and accounting requirements.





-4-




2.09

Undisclosed Liabilities. Other than those disclosed in the Dino Financial
Statements or arising from or related to the Exploration Agreement (as defined
below), Dino has no liabilities or obligations of any nature, except those of
less than One Thousand Dollars ($1,000.00), individually, and no more than Five
Thousand Dollars ($5,000.00) in the aggregate.

2.10

Taxes.

(a)

Payment.  Dino has timely paid or accrued all national, state, local and foreign
taxes, assessments, fees and other governmental charges required to be paid or
accrued as of the date hereof ("Taxes"), and has filed all national, state,
local and foreign tax returns and tax reports that it is required to file (the
"Returns").  Such Returns and reports are true, correct and complete and have
not been amended, and all taxes for which Dino is liable arising under the
Returns and reports have either been fully paid or are adequately reserved for
in the Financial Statements, and will be timely paid when due.  No claim has
been made by authorities in any jurisdiction where Dino did not file tax returns
that it is or may be subject to taxation by that jurisdiction.  

(b)

Tax Returns.  Dino has not completed a tax year at this time, and accordingly,
it has not filed a tax return.  To Dino's knowledge there is no pending or
threatened national, state, local or foreign tax audit or assessment nor any
agreement by Dino with any federal, state, local or foreign taxing authority
that may affect the tax liability of Dino.

(c)

Tax Liability.  Dino represents that it shall have no obligation with respect to
any tax liability of Dino attributable to any period prior to the Effective
Time.

2.11

Compliance with Law.  Dino has materially complied with all laws, statutes,
ordinances, orders, rules, and all judgments, decisions and orders entered by
any federal, state, local or foreign court or governmental authority or
instrumentality applicable or relating to Dino or its businesses or properties
(“Dino Applicable Laws").

2.12

Proprietary Rights and Overriding Royalty.  

(a)

Dino has entered into an Agreement with the Fort McMurray #468 First Nation
dated July 20, 2012 (the “Exploration Agreement”), which authorizes Dino to
explore for and develop mineral deposits, including, hydrocarbons, on and under
 the First Nation’s reserve land. The rights granted to Dino under the
Exploration Agreement are subject to regulatory and government approval as well
as a number of other conditions precedent. The Exploration Agreement is
currently effective and it will not be affected or terminated by this Exchange
Transaction.

The Exploration Agreement is not subject to any pending or threatened challenge,
investigation, proceedings, inquiries, reviews, and claims of infringement,
unfair competition, or other claims of any entity.

(b)

Pursuant to the Exploration Agreement, Fort McMurray #468 First Nation has been
granted a non-convertible five percent (5%) gross override royalty on revenues
earned from Dino’s gross monthly production of all petroleum substances under
the Exploration Agreement.  





-5-







(c) Dino has also granted a two percent (2%) override royalty to Molto
International Limited of BVI on revenues earned from Dino’s gross monthly
production of all petroleum substances.

2.13

Bank Accounts, Depositories, Powers of Attorney.  A true, correct and complete
list of the names and locations of all banks or other depositories where Dino
has accounts or safe deposit boxes with the names of the persons authorized to
have access in any way to these items is set forth in Schedule 2.13.  Except as
set forth in Schedule 2.13, no person has power of attorney with respect to
Dino, except in the normal course of business.

2.14

Title to and Condition of Properties.  Dino has good, valid and marketable title
or ownership, held free and clear of any encumbrance whatsoever to all of its
assets and properties of every kind, tangible or intangible, wherever located
which is used or planned to be used in the conduct of its business.  

2.15

No Conflict or Default.  Dino's execution and performance of this Agreement will
not: (i) violate any Applicable Laws or Permits, (ii) cause a lien, security
interest or encumbrance of any nature whatsoever with respect to the properties
or assets of Dino, or (iii) give any entity an interest or rights, including
rights of termination, acceleration or cancellation, with respect to any of the
properties, or assets of Dino.

2.16

Complete Disclosure.  The representations and warranties of Dino in this
Agreement or the related Schedules and Exhibits delivered by or on Dino's behalf
do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements herein or therein, in
light of the circumstances in which they are made, not misleading.

2.17

Patents and Technology.  Dino shall have all necessary patents, copyrights and
other ownership rights, in all material technology, processes, procedures and
software used or contemplated to be used by Dino in its business.

ARTICLE III




REPRESENTATIONS AND WARRANTIES OF GYSAN

To induce Dino to enter into this Agreement, Gysan represents and warrants to
Dino that:

3.01

Organization and Standing.  Gysan is a Nevada corporation, with full power and
authority (corporate and other) to conduct its business as currently conducted.
 Gysan is duly qualified to do business and is in good standing in each
jurisdiction where its activities would require qualification, except where the
failure to qualify would not have a material adverse effect upon Gysan's
business or financial condition, or on the ability of the Parties to consummate
the transactions contemplated by this Agreement ("Gysan Material Adverse
Effect").  Gysan is not in default of any provision of its organizational
documents.

3.02

Capitalization and Security Holders.  The authorized capitalization of Gysan
consists of 800,000,000 authorized shares of Common Stock and 200,000,000 shares
of Preferred Stock, of which approximately 13,616,000 shares of Common Stock and
no shares of Preferred Stock are issued and outstanding as of October 1, 2012.
 Each outstanding share of Gysan Stock has been duly authorized and validly
issued and is fully paid and non-assessable, and no shares of Gysan Stock have
been issued in violation of preemptive or similar rights.





-6-




There are no outstanding options, subscriptions, warrants, puts, calls,
agreements, understandings, claims or other commitments or rights of any type
relating to the issuance, sale or transfer by Gysan or, to Gysan's knowledge,
any holder of Gysan Stock, of any other securities or interests of Gysan, nor
are there outstanding any securities which are convertible into or exchangeable
for Gysan Stock, or any other equity interests of Gysan.  The issuance and sale
of all securities of Gysan have been in full compliance in all material respects
with all applicable federal and state securities laws or pursuant to valid
exemptions from such laws.

3.03

Corporate Power and Authority.  Gysan has all requisite power and authority to
enter into and perform this Agreement and to carry out its obligations under
this Agreement.  This Agreement and the transactions contemplated by this
Agreement have been duly and validly authorized by all necessary Board of
Director action on the part of Gysan.  This Agreement has been duly executed and
delivered and constitutes the legal, valid and binding obligation of Gysan.

3.04

Consents and Approvals. Except as set forth with respect to Gysan on Schedule
3.04, Gysan's execution, delivery or performance of this Agreement does not and
will not require any consents or approvals of, filings with, or action by any
third party.

3.05

Audited and Unaudited Financial Statements.  Gysan has furnished to Dino the
Gysan Financial Statements for the period ending October 31, 2011 and the
interim financial statements for the period ending July 31, 2012 (the "Gysan
Financial Statements").  The Gysan Financial Statements (including the related
notes, where applicable) fairly present (subject, in the case of the unaudited
statements, to audit adjustments normal in nature and amount and the addition of
customary notes) the assets, liabilities, results of the operations and changes
in stockholders' equity and financial position of Gysan for the respective
periods or as of the respective dates therein set forth; and the Financial
Statements (including the related notes, where applicable) have been prepared in
accordance with Generally Accepted Accounting Principles ("GAAP") consistently
applied during the periods involved, except as indicated in the notes thereto.  

3.06

Taxes.  Gysan has paid all federal, state, local and foreign taxes, assessments,
fees and other governmental charges it is legally required to pay.  Gysan has
filed all federal, state, local and foreign tax returns and tax reports it is
legally required to file and the returns and reports are true, correct and
complete and have not been amended, and all taxes arising under the returns and
reports have been either fully paid or adequately reserved for in the Gysan
Financial Statements, and will be timely paid when due.

3.07

Compliance with Law.  Except where the failure to comply would not have a Gysan
Material Adverse Effect, Gysan has materially complied with all laws, statutes,
ordinances, orders, rules, and all judgments, decisions and orders entered, by
any federal, state, local or foreign court or governmental authority or
instrumentality applicable or relating to Gysan or its businesses or properties
("Gysan Applicable Laws").





-7-







3.08

No Conflict or Default.  Gysan's execution, delivery or performance of this
Agreement will not violate any Gysan Applicable Laws or conflict with or result
in the breach of any provision of Gysan's organizational documents.

3.09

Litigation.  There is no Action pending or, to the knowledge of Gysan,
threatened against Gysan which could have a Gysan Material Adverse Effect or a
material adverse effect on Gysan's ability to execute and perform this
Agreement.

3.10

Complete Disclosure.  The representations and warranties by Gysan in this
Agreement or the related Schedules and Exhibits delivered by or on Gysan's
behalf do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements herein or therein, in
light of the circumstances in which they are made, not misleading.

ARTICLE IV




COVENANTS OF THE PARTIES

4.01

Mutual Covenants.

(a)

General.  Each Party shall use its best efforts to take all actions promptly and
do all things necessary, proper or advisable to perform as required in this
Agreement, including without limitation using all commercially reasonable
efforts to cause the satisfaction of all the conditions set forth in this
Agreement for which the Party is responsible as soon as reasonably practicable
and to prepare, execute, acknowledge or verify, deliver, and file the additional
documents, and take or cause to be taken the additional actions, as any Party
may reasonably request to carry out the purposes or intent of this Agreement.

(b)

Cooperation.  At and after the Effective Time, each Party shall execute any and
all further documents and writings and perform any other commercially reasonable
actions reasonably requested by the other Party to perform this Agreement.

(c)

Confidential Information.  No Party shall at any time directly or indirectly
copy, disseminate or use, for such Party's own benefit or the benefit of any
third party, any information that has been disclosed in confidence by the other
Party ("Confidential Information"), regardless of how the Confidential
Information was acquired, except for the disclosure or use of the Confidential
Information: (x) upon the advice of counsel required by law or legal process, or
(y) authorized in writing by the Party that owns the Confidential Information.  

Each Party acknowledges and agrees that remedies at law for a violation or
attempted violation of any of the obligations in this Section 4.01(c) would be
inadequate and would cause immediate irreparable harm to the other Parties, and
agrees that in the event of any such violation or attempted violation, each
Party is entitled to a temporary restraining order, temporary and permanent
injunctions, and other equitable relief, without the necessity of posting any
bond or proving any actual damage, in addition to all other rights and remedies
which may be available.

(d)

Obligation to Update Schedules.  Immediately prior to the Closing, each Party
shall promptly disclose to the others any information contained in the
representations and warranties or Schedules which at any time is materially
incomplete or is no longer materially correct or any material adverse
development affecting the results of either Gysan's or Dino's respective
operations; provided, however, that no disclosure to this Agreement shall be
deemed to modify, amend or supplement the representations and warranties of a
Party or the Schedules attached unless the Party to whom the representations and
warranties are made has consented in writing.





-8-




 

(e)

Regulatory Matters and Approvals.  Each of the Parties will give any notices to,
make any filings with, and use their reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in order to effect the Exchange Transaction.

4.02

Reasonable Access.  Dino shall give to Gysan, its counsel, accountants,
financial advisers and lenders, and other representatives, after reasonable
notice, reasonable access, during normal business hours, throughout the period
prior to the Closing, to all of the properties, books, contracts, commitments
and records relating exclusively to Dino's business, and Dino shall reasonably
cooperate with Gysan and its accountants in connection with the preparation of
timely and complete audited and unaudited financial statements.

ARTICLE V




CONDITIONS

5.01

Mutual Conditions.  The Parties' obligations to consummate the Exchange
Transaction and to perform this Agreement are subject to all of the following
conditions:

(a)

No Action.  No Action before any court or governmental body is pending or
threatened wherein a judgment, decree or order would restrain, prohibit or
invalidate any of the transactions contemplated by this Agreement or cause the
Exchange Transaction to be declared unlawful or rescinded.

(b)

Approvals.  All action necessary to authorize the execution and delivery of this
Agreement and consummation of the Exchange Transaction have been obtained.

5.02

Conditions to Obligations of Gysan.  Gysan's obligation to consummate the
Exchange Transaction and to perform this Agreement is subject to the fulfillment
of all of the following conditions unless waived by Gysan in writing:

(a)

Representations and Warranties.  The representations and warranties of Dino set
forth in this Agreement are true and correct as of the Closing as though made at
and as of the Closing.

(b)

Performance of Agreement.  Dino shall have performed and observed in all
material respects all obligations and conditions to be performed or observed by
it under this Agreement at or prior to the Closing.

(c)

Due Diligence Investigation.  Gysan, in its sole discretion, shall be fully
satisfied with the results of its legal and financial due diligence
investigation of Dino.





-9-

 




(d)

Officers' Certificate.  Dino shall have furnished to Gysan a certificate, dated
the date of the Closing and signed by the President of Dino on behalf of Dino
representing that the conditions set forth in Sections 5.02(a) and (b) have been
fulfilled, and attach a good standing certificate for Dino.

(e)

Material Adverse Changes.  Since the date of this Agreement, there has occurred
no change in the operations, prospects, assets, business, or condition
(financial or otherwise) of Dino which would have Dino Material Adverse Effect.

(f)

Deliveries.  All documents or instruments required to be delivered by Dino, or
other holders of the Dino Stock at or prior to the Closing, shall have been
delivered to Gysan.

(g)

Corporate Approval.  This Stock Exchange Agreement shall have been approved by
all necessary corporate action.

(h)

Consents.  Dino shall have procured all third-party consents necessary to effect
the Exchange Transaction.

(i)

Resignations.  Gysan shall have received the resignations, effective as of the
Closing Date or such later date as shall be agreed by the parties.

(j)

Form of Actions.  All actions to be taken by Dino in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to Gysan.

(k)

Escrow.  An escrow account shall be established to facilitate and complete the
transactions contemplated by  Section 1.03 above.

(l)

Financial Statements.  Dino shall deliver to Gysan financial statements for the
period ending October 31, 2012, which are audited in accordance with GAAP.

5.03

Conditions to Obligations of Dino.  Dino's obligation to consummate the Exchange
Transaction and to perform this Agreement is subject to the fulfillment of all
of the following conditions, unless waived by Dino in writing:

(a)

Representations and Warranties.  Gysan's representations and warranties set
forth in this Agreement are true and correct as of the Closing as though made at
the Closing except where any untruth or inaccuracy will not, either individually
or in the aggregate, have a Gysan Material Adverse Effect.

(b)

Performance of Agreement.  Gysan shall have performed and observed in all
material respects all obligations and conditions to be performed or observed by
it under this Agreement at or prior to the Closing.





-10-

 




(c)

Officers' Certificate.  Gysan has furnished a certificate, dated the date of the
Closing and signed by the President of Gysan on behalf of Gysan that the
conditions set forth in Sections 5.03(a) and (b) have been fulfilled;

(d)

Material Adverse Changes.  There has occurred no change in the operations,
prospects, assets, business, or condition (financial or otherwise) of Gysan
which would have a Gysan Material Adverse Effect.

(e)

Deliveries.  All documents or instruments required to be delivered by Gysan or
third parties at or prior to the Closing shall have been delivered to Dino.

ARTICLE VI




TERMINATION, SURVIVAL AND MISCELLANEOUS AGREEMENTS

6.01

Termination.  This Agreement may be terminated at any time prior to the Closing
as follows: (a) by mutual written consent of Dino and Gysan; (b) by either Dino
or Gysan if the other has breached or failed to perform in any material respect
any of its representations, warranties, covenants or other agreements contained
in this Agreement which is incapable of being cured or is not cured within
thirty (30) days of written notice of default; (c) by Gysan if any of the
conditions set forth in Sections 5.01 or 5.02 have not been satisfied on or
prior to Closing; (d) by Dino if any of the conditions set forth in Section 5.01
and 5.03 have not been satisfied on or prior to Closing.

6.02

Survival of Representations and Warranties.  The covenants, representations and
warranties contained herein shall survive the Closing of the Exchange
Transaction.

ARTICLE VII




MISCELLANEOUS

7.01

Notices.  All notices and other communications under this Agreement to any Party
shall be in writing and shall be deemed given when delivered to that Party, sent
by facsimile transmission (with electronic confirmation) to that Party at the
facsimile number for that Party set forth below, mailed by U.S. mail (postage
prepaid and return receipt requested) to that Party at the address for that
Party set forth below, or delivered by Federal Express or any similar express
delivery service for delivery to that Party at that address:

If to the Dino:




Dino Energy Investments Ltd.

Unit 908, Oi Lok House

8 Yau Oi Road, Yau Oi Estate

Tuen Mun, NT, Hong Kong




 





-11-







If to Gysan:




Gysan Holdings, Inc.

Unit 7, 833 – 1st Avenue NW

Calgary, Alberta, Canada T2N OA4







With a copy to:

Richard W. Jones, Esq.

Jones & Haley, P.C.

115 Perimeter Center Place, Suite 170

Atlanta, GA  30346

Fax: (770) 804-0500

Any Party may change its facsimile number or address for notices under this
Agreement at any time by giving the other Parties written notice of the change.

7.02

Non-Waiver.  No failure by a Party to insist upon strict compliance with a term
or provision of this Agreement, to exercise any right, or to seek a remedy is a
waiver of the right to insist upon such strict compliance, to exercise that or
any other right, or seek that or any other remedy at any other time.  This
Agreement may not be modified by custom or practice in the trade, by the actions
of the Parties or in any other manner except in writing signed by the party
against whom enforcement is sought.

7.03

Headings.  The headings of the various Articles and Sections of this Agreement
are not part of the context of this Agreement, are merely labels to assist in
locating such articles and Sections, and shall be ignored in construing this
Agreement.

7.04

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which is an original, but all of which taken together are one and the same
Agreement.

7.05

Entire Agreement.  This Agreement (including the Exhibits and Schedules hereto)
constitutes the entire agreement between the Parties with respect to its subject
matter and supersedes all prior or contemporaneous discussions, negotiations,
agreements and understandings (both written and oral) among the Parties with
respect to such subject matter; and may be amended only by a writing signed by
all Parties.

7.06

Governing Law.  This Agreement is governed by and shall be construed in
accordance with the laws of Nevada, without regard to its principles of
conflicts of law.  The Parties irrevocably submit to the jurisdiction and venue
of any federal or state court in Las Vegas, Nevada over any dispute arising out
of this Agreement and agree that all claims related to any dispute related to
this Agreement shall be heard and determined in any such court.  The Parties
irrevocably waive, to the fullest extent permitted by law, any objection they
may have to the venue of any dispute brought in any such court or any defense of
inconvenient forum for the maintenance of the dispute.  The Parties irrevocably
consent to process being served upon them in any site, action or proceeding
before any such court by delivering as provided for notices in Section 7.01 of
this Agreement.  All rights and remedies of each Party under this Agreement are
cumulative and are in addition to all other rights and remedies available to the
Party from time to time, whether under this Agreement otherwise.





-12-

 

7.07

Binding Effect; Assignment.  This Agreement is binding upon, inures to the
benefit of and is enforceable by and against the Parties and their respective
heirs, personal representatives, successors and permitted assigns.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be transferred or assigned by any of the Parties without the prior written
consent of the other Parties and any attempted assignment in violation of this
provision is void.

7.08

Expenses.  Except as otherwise specifically provided in this Agreement, each
party shall pay the expenses they may incur in connection with the transactions
contemplated by this Agreement, including without limitation the fees and
expenses of legal counsel, accountants and financial advisors.

7.09

Severability.  If any provision of this Agreement is determined by a court or
other government entity to be unenforceable, the Parties shall cooperate in good
faith to rewrite such provision so that it is enforceable to the maximum extent
permitted by applicable law, and the Parties shall abide by the provisions as
rewritten.  If any provision of this Agreement cannot be rewritten, the
provision shall be severed from this Agreement, but every other provision of
this Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date.

DINO ENERGY INVESTMENTS LTD.







By:

/s/ Kit Yung Cheng

       Authorized Officer







GYSAN HOLDINGS, INC.







By:

/s/ Winnie W. L. Fung

       Authorized Officer





-13-







SCHEDULE D




List of Directors and Officers




Michael Wong

Director, President and Chief Executive Officer




David W. Work

Director




Winnie W.L. Fung

Director, Chief Financial Officers and Secretary








 

 

 

-14-





